Citation Nr: 0731891	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The veteran has been incarcerated since 1979 until the 
present for the conviction of a felony.

2.  The reduction of the veteran's disability compensation to 
1/2 of the 10 percent rate due to incarceration for a felony 
conviction was proper.

3.  The effective date of April 1, 2002, for the reduction is 
proper.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to 1/2 
of the 10 percent rate effective April 1, 2002 due to 
incarceration for a felony conviction was proper.  38 
U.S.C.A. §§ 1114, 5313 (West 2002); 38 C.F.R. § 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who is rated less than 20 percent 
shall receive 1/2 the rate of compensation payable under 
38 U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.  

38 C.F.R. § 3.655 was amended effective June 10, 2003.  It 
was stipulated that in accordance with statutory provisions, 
amendments would be applied retroactively, with amendment to 
38 C.F.R. § 3.665(c) being applicable April 1, 2002.  See 68 
Fed. Reg. 34,542 (June 10, 2003).  Amendments to 38 C.F.R. § 
3.665(c) provide that 38 C.F.R. § 3.665 applies to a veteran 
who on October 7, 1980, was incarcerated in a Federal, State, 
or local penal institution for a felony committed before that 
date and remained incarcerated for the conviction of that 
felony as of December 27, 2001.  The provisions of 38 C.F.R. 
§ 3.665 provide that "release from incarceration" includes 
participation in a work release or halfway house program, 
parole, and completion of sentence.  See also 38 U.S.C.A. 
§ 5131.

In the instant case, the veteran's rating for his service-
connected disability is 10 percent.  The veteran was 
convicted of committing a felony offense prior to October 7, 
1980 and was incarcerated, prior to October 7, 1980.  He was 
incarcerated in 1979.  

The Michigan Department of Corrections has verified that in 
1996, the veteran was placed from the Michigan Department of 
Corrections into the Federal Protection Witness Protection 
Program.  He was returned to the Michigan Department of 
Corrections in November 2004.  The veteran contends that VA 
erroneously reduced his payments since he was not 
"incarcerated" during that period of time.  The Board notes 
that while the veteran did not remain physically in the 
Michigan Department of Corrections during that time period, 
he was under the control of the Federal prison system and was 
considered to be incarcerated, regardless of his actual 
physical location during that time period.  He was not 
released from incarceration for participation in a work 
release or halfway house program, parole, and/or completion 
of sentence.  He was placed in the Federal Protection Witness 
Protection Program for his own safety, but not for the 
purpose of being released from incarceration.  

Prior to April 1, 2002, the veteran's benefits were not 
reduced due to the fact that the date of the commission of 
the offense for which he is incarcerated was prior to October 
7, 1980.  Based on the recent revisions to 38 C.F.R. § 
3.665(c), discussed above, a June 2004 RO determination 
reduced the veteran's benefits because the veteran, on 
October 7, 1980, was incarcerated in a Federal, State, or 
local penal institution for a felony committed before that 
date and remained incarcerated for the conviction of that 
felony as of December 27, 2001.  This action resulted in the 
creation of an overpayment which has been waived.  The 
veteran's reduction in benefits effective April 1, 2002, was 
proper as the regulations to include this veteran in the 
category of incarcerated veterans subjected to reduction of 
benefits under 38 C.F.R. § 3.665 was effective as of April 1, 
2002.  See 38 C.F.R. § 3.665(a)(c).


ORDER

The appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


